ON REVIEW OF REPORT FROM THE DISCIPLINARY BOARD OF THE LOUISIANA STATE BAR ASSOCIATION
PER CURIAM.
We have reviewed the Disciplinary Board’s findings of fact, application of the Rules of Professional Conduct to those facts, and recommended discipline. Upon review of the record filed herein and the brief filed by the petitioner, it is the decision of the Court that the Disciplinary Board’s findings of fact and recommended discipline be adopted.
DECREE
Accordingly, it is ordered, adjudged, and decreed that Robert J. Fabacher be suspended from the practice of law in this state for a period of one year and one day from the effective date of this decree. Respondent’s reinstatement at that time is contingent upon his full compliance with all outstanding requests of the Disciplinary Counsel and with all lawfully issued subpoenas. All costs of this proceeding are to be assessed to the respondent.
SUSPENSION ORDERED. COSTS ASSESSED.